                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN


JAMES A. LEWIS,

                 Plaintiff,
                                                                    Case No. 14-cv-280-jdp


ANGELA MCLEAN, MEENA JOSEPH,
PAUL BROWN-LUCAS, JOHN HACKE11,
CHRISTOPHER FOLEY, JOSEPH CHICHANOWICZ,
BRENT BROWN, JONI SHANNON-SHARPE and
THOMAS TAYLOR,

                 Defendants.


                              AMENDED JUDGMENT IN A CIVIL CASE


          IT IS ORDERED AND ADJUDGED that judgment is entered in favor of defendants:

          (1) dismissing plaintiff James A. Lewis' claims against Mcena Joseph, Paul Brown-
Lucas, John Hackett,. Christopher Foley, Brent Brown, Joni Shannon-Shape and Thomas
Taylor;
          (2) dismissing plaintiff's state-law medical malpractice claim without prejudice to
his refiling them in state court.

          IT IS FURTHER ORDERED AND ADJUDGED that judgment is entered in favor of
defendants Angela McClean and Joseph Cichanowicz in accordance with the jury's verdict.


                         c 7? ',
Approved as to form this 	day of January, 2019.

             7). P-ait         	
J	s D. Peterson
District Judge


                	
Peter Oppeneer                                        Date
Clerk of Court.
